COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Roshunda Lago v. Harris County, Texas

Appellate case number:    01-17-00103-CV

Trial court case number: 1078421

Trial court:              County Civil Court at Law No. 3 of Harris County

        On May 4, 2017, this Court issued an opinion dismissing appellant, Roshunda Lago’s,
appeal for nonpayment of appellate filing fees. Lago has filed a motion for rehearing and an
affidavit of indigence.
        Costs charged by the appellate court are governed by Rule 20.1. See TEX. R. APP. P.
20.1(a) (amended; effective September 1, 2016). Rule 20.1(c) requires a declarant, who did not
file a Statement of Inability to Afford Payment of Court Costs in the trial court to file this
Statement of Inability in the appellate court. See TEX. R. APP. P. 20.1(c). The Statement of
Inability is a form that has been approved by the Supreme Court. See TEX. R. CIV. P. 20.1(c)
(amended; effective September 1, 2016). The affidavit of indigence filed by Lago on May 25,
2017 does not comply with Rule 20.1(c).
        Accordingly, if Lago wants us to consider her alleged inability to afford payment of
appellate court costs, she must comply with Rule 20.1(c). See TEX. R. APP. P. 20.1(c). A form
Statement of Inability is attached to this order. If Lago wants this Court to consider her
Statement of Inability in deciding her motion for rehearing, she shall file her sworn Statement of
Inability, complete with attached proof, as required by the form, no later than June 10, 2017.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_
                    Acting individually      Acting for the Court


Date: June 1, 2017_